Title: [June 1786]
From: Adams, John
To: 



      London June 26. 1786.
      
      
       On Saturday night returned from a Tour to Portsmouth, in which We viewed Paines Hill in Surry, as We went out; and Windsor as We returned. We were absent four days. Paines Hill is the most striking Piece of Art, that I have Yet seen. The Soil is an heap of Sand, and the Situation is nothing extraordinary. It is a new Creation of Mr. Hamilton. All made within 35 Years. It belongs to Mr. Hopkins, who rides by it, but never stops. The owners of these enchanting Seats are very indifferent to their Beauties.—The Country from Guilford to Portsmouth, is a barren heath, a dreary Waste.
      
      
       
        
   
   “Painshill” (as spelled by Whately) was formerly “The seat of Mr. [Charles] Hamilton, near Cobham in Surry” (Observations on Modern Gardening, 4th edn., London, 1777, p. 184 and note). According to a marginal note in JA’s copy of Whately, the Adamses’ visit took place on 21 June, so that their excursion began on the 20th and ended on the 24th. In a letter to Lucy Cranch, 20 July, AA gave her impressions of Windsor at length (MHi:Misc. Bound Coll.; AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., ed. CFA, 1848, p. 297–298).


       
      
     